   Case 1:19-cv-00197-RB-JFR Document 1-1 Filed 03/08/19 Page 1 of 7




                        EXHIBIT A

                             to
                     Notice of Removal
Naabani Twin Starts, LLC, et al. v. Travelers Companies, Inc.,
                           et al.
                              Case No.:
      Case 1:19-cv-00197-RB-JFR Document 1-1 Filed 03/08/19 Page 2 of 7
                                                                                           FILED IN MY OFFICE
                                                                                       DISTRICT COURT CLERK
                                                                                              7/11 /2018 1:22 PM
                                                                                              WELDON J. NEFF
STATE OF NEW MEXICO                                                                              Susan Bengston
COUNTY OF SAN JUAN
ELEVENTH JUDICIAL DIS"1"RIC"1' COURT


NAABANI TWIN STARS, LLC. and
TWIN STARS, LTD.

        Plaintiffs,

vs.                                                                  Case No. D-1 1 16-CV-2018-01183


TRAVELERS COMPANIES, I-NTC. and
ST. PAUL FIRE AND MARINE
INSURANCE COMPANY,

        Defendants,


             COMPLAINT FOR DECLARATORY JUDGiVIENT AND llAMAGES

        Come now Naabani Twin Stars, LLC and Twin Stars, Ltd. for their complaint against

Travelers Insurance Companies, Ine. ("Travelers") and St. Paul Fire and Marine Insurance

Company ("St. Paul Insurance") state:

        1.      Naabani Twin Stars, LLC is a New Mexico LLC ("Naabani") which is the

successor in interest to Twin Stars, Ltd. ("Twin Stars"), a named insured under insurance policy

number APP-1 1p77741-15-N4 (the "Policy"). rl'win Stars, Ltd. joins in this action as Plaintiff to

the extent any of its rights and clainis were not transferred to Naabani "fwin Stars, LLC. Twin

Stars, Ltd. and Naabani Twin Stars, shall be collectively referred to as Plaintiffs.

        2.      T he policy was issued by St. Paul Insurance and was in effect from September 4,

2015 througti September 4, 2016. A copy of the Policy will be served with the Complaint as Exhibit

A.

        3.      Travelers does business in New Mexico tlirough its subsidiaries, including St. Paul

Insurance.
    Case 1:19-cv-00197-RB-JFR Document 1-1 Filed 03/08/19 Page 3 of 7




       4.      Travelers is subject to the jurisdiction of this court.

       5.      St. Paul Insurance is a capital stock company based in St. Paul, Minnesota.

       6.      St. Paul Insurance does business in New Mexico.

       7.      St. Paul Insurance is subject to the jurisdiction of this colu•t.

                                  Facts Applicable to A11 Claims

       8.      Plaintiff Naabani is the owner of real property improvements located at 100 Iowa,

Bloomfield, NM 87413 (the "Property")

       9.      On or about July 17, 2016, an underground water pipe burst on the property.

       10.     The burst water pipe caused a collapse underneath the parking lot located on the

property and caused land beneath the building located on the property to change its position which

in turn caused the structure of the building to shi ft which caused severe damage to the building.

       11.     The insurance Policy covers dainage to the building "caused by collapse when the

collapse is caused by ... water damage ... ." Policy, p. 5.

       12.     "Collapse nieans an abrupt falling down or caving in of a building or structure, or

any part of a building or structure, witli the result that the building, or part of the building or

struettn•e, cannot be occupied for its intended purpose." Policy, p. 5.

        l3.    The damage that resulted from the break in the water pipe was a caving in from

water damage. "Water damage" is defned in the Policy as including "the accidental discharge or

leakage of water ... as the direct result of the breaking apart or cracking of any pai-1 of a system or

appliance, other than a sump system, containing water or steam."

       14.     The shift in the building put pressure on the gas atid sprinkler lines wliicli made the

portions of the building unusable for the intended purpose. Plaintiffs were reduired to tui-ii off the

gas lines to the entire building and to shut off fire prevention sprinkler lines to the building.



                                                   2
    Case 1:19-cv-00197-RB-JFR Document 1-1 Filed 03/08/19 Page 4 of 7




       15.     Because Plaintiffs were required to turn off the gas lines and shut fire prevention

sprinkler lines, the building could not be occupied for its intended purpose.

       16.     The shift in the building caused cracking of the foundation, the floor, the floor tiles,

ceiling tiles and walls. It also eaused misalignment of door frames so that doors cannot be closed,

buckling of inetal panels, shifting of the building away from adjacent pavement, and related

damage, rendering portions of the building unusable to their intended purpose.

       17.     The shift in the building caused the bathroom in the building to be unusable for its

intended purpose

       18.     Within 30 days of the collapse, Plaintiffs submitted the claim ("Claim") for

insurance benefits to St. Paul Insurance and Travelers.

        19.    St. Paul Insurance and Travelers denied that St. Paul had insured coverage of the

loss by letter dated September 29, 2016.

       20,     The Defendants' denial of coverage was iniproper because Defendants did not do

a proper investigation of the Claim. In fact, Defendants denied the claim on September 29, 2016

which is before their investigator's report (the "Travelers Report") was even finalized on

October 11, 2016.

        21.    Instead of using the Travelers Report to evaluate whether the claim was covered by

insurance, Travelers rtrst concluded, sometime prior to September 29, 2016, that coverage should

be denied. Once that conclusion was made, Travelers had tlie report finalized in a way that

supported tlieir foregone conclusion.

       22.     If Defendants had not already decided to deny coverage, and had instead obtained

a thorough and fair investigation of the water leak and the resulting damages, Defendants would

have concluded that coverage existed.



                                                   3
    Case 1:19-cv-00197-RB-JFR Document 1-1 Filed 03/08/19 Page 5 of 7




        23.    After receiving the denial of coverage, Plaintiffs requested Travelers reconsider its

improper denial. Plaintiffs' counsel wrote to the Travelers adjuster with a thoi-ougli explanation of

the reasons the loss is covered on November l, 2016.

        24.    Since that time, Defendarits have engaged in delaying tactics, apparently in the hope

that Plaintiffs' right to file this action would expire wliile Defendants delayed.

        25.    Plaintiff's hired a consulting expert Robei-t Prindle ("Engineer Prindle") to

determine the cause of the precipitous shift in the building and resulting daniage. Plaintiff even

paid to have Engineer Prindle attend a meeting with the interested patlies wliere his investigation

and conclusions could be presented, and wherc F,ngineer Prindle could answer questions. Ptaintiff

invited Travelers' Claini Professional who had denied the coverage to attend so that he could ask

questions regarding the expert's conclusions, but Travelers declined.

        26.    The investigator who prepared the Travelers Repoi-t did attend the presentation

made by Engineer Prindle. The presentation was held on February 27, 2018. After attending the

presentation Travelers' investigator acknowledged that a portion of the damage was caused by the

July 17, 2016 water leak. llespite that acknowledgment, Travelers has still refiised to cover the

loss.

        27.    Despite repeated requests that Travelers engage in meaningful negotiations to

adjust this claim, 7'ravelers has not done so.

        28.    Travelers delays are tuireasonable, unjustified and have daniaged Plaintiffs.

                            COUNT 1-DECLARATORY JUDGIVIENT

        29.    There is an actual controversy between Plaintiffs and Defendants as to whether the

losses sustained by Plaintiff are covered by the Policy.




                                                   4
     Case 1:19-cv-00197-RB-JFR Document 1-1 Filed 03/08/19 Page 6 of 7




         30.       Plaintiffs are interested in dete.rmining their rights under the Policy and therefore

Plaintiffs have filed this action under §44-64-4, NIVISA 1978 to obtain a declaration of their rights

under the Policy.

         WHEREFORE, Plaintiffs respectfiilly request that the court determine that the losses

incurred by Plaintiffs as result of the water leak occuri-ing July 17, 2016 are covered by the Policy,

and to require the Defendants to pay such losses, plus the costs of this action and attorney fees

incurred because of the Defendants failure to properly handle the claim initially.

                                             COUNT I1-BAD FAITH

         31.       Defendants denied the claim before it had fully investigated the claini.

         32.       The investigation was done with the intention of finding reasons to exclude the

claim.

         33.       Defendants have pretended to consider the claim wliilc simply delaying adjustment

of the claim.

         34.       Defendants have persisted in refusing to pay the claim even though their own

investigator lias acknowledged that sonie of the damages were caused by water daniage.

         35.       Defendants have delayed processing this claim without any adequate reason.

         36.       Plaintiff has been damaged by the delay and denial of coverage in an aniount to be

proven at trial.

         37.       Defendants' actions were wanton and willful, and Plaintiff should be awarded

punitive damages.

         WHEREFORE, Plaintiff requests the court enter judgment for cdamages against Defendants

for their bad faith conduct and for such other and f'urther relief as the court deems appropriate.




                                                      5
     Case 1:19-cv-00197-RB-JFR Document 1-1 Filed 03/08/19 Page 7 of 7




                            COUNT III-UNFAIR CLAIMS PRACTICES

         38.    Defendants are subject to the provisions of §59A-16-1 NMSA 1978, et seq (tlie

"Act")

         39.    Defendants' conduct amounts to Unfair Claims Practices as defined in the Act and

is therefore a violation of the Act.

         40.    §59A-16-1 NMSA 1978 provides a private right of action in favor of Plaintiff to

recover damages, costs, and attorney fees caused by the violations of the Act.

         41.    Plaintiff has been damaged by the violations of the Act.

         WHERErORE, Plaintiff requests the court enter judgment for damages, costs, and attorney

fees against Defendants for their violations of the Act, and for such other and further relief as the

couil deenis appropriate.

                                       SMIDT, REIST & KELEHER, P.C.


                                       By:             `C%                       ✓
                                                i iam R. Keleher
                                              Michael L. Carrico
                                              Attorneys for Plaintiff
                                              4811A Hardware Drive NE, Suite 4
                                              Albuquerque, New Mexico 87109
                                              (505) 830-2200
                                              Attorney for Plaintiff
                                              wkeleher@srklawnni.com




                                                  6
